Citation Nr: 0302391	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
knee strain.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an effective date earlier than June 26, 
2000 for the grant of service connection for thrombocytosis.

4.  Entitlement to retroactive clothing allowance payments.

(The issues of entitlement to service connection for cluster 
headaches, arthritis of the cervical spine, left brachial 
plexitis as secondary to arthritis of the cervical spine, and 
residuals of left eye trauma and entitlement to an increased 
(extraschedular) rating for chronic sinusitis will be 
addressed in a later decision.)




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had over 20 years and 9 months of active service 
before his retirement in December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated October 31, 2000, which vacated 
an November 1999 Board decision, in pertinent part, and 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
heart disorder for additional development.  In June 2001 the 
Board reopened the claim and remanded the issue for 
additional development and de novo adjudication.  The appeal 
initially arose from a January 1997 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  

In a July 2001 rating decision the RO granted service 
connection for thrombocytosis as secondary to service-
connected sinusitis and assigned a 0 percent rating effective 
from June 26, 2000.  The veteran perfected an appeal as to 
this matter by correspondence received in April 2002.  

In an October 2001 rating decision the RO, in pertinent part, 
denied reopening a claim for service connection for left knee 
strain.  The veteran perfected his appeal as to this matter 
by correspondence received in March 2002.

In January 2002 the RO notified the veteran that his December 
18, 2001, claim for an annual clothing allowance had been 
approved.  In correspondence dated in January 2002 the 
veteran expressed disagreement with the award and requested 
entitlement to payment of an annual clothing allowance 
retroactive to the date of his initial claim for an increased 
rating.  The veteran perfected his appeal as to this matter 
by correspondence received in May 2002.  

In October 2002 the veteran testified at a videoconference 
hearing before the undersigned acting Board Member.  A copy 
of the transcript of that hearing is of record.

The Board notes that by correspondence dated in April 2002 
the veteran revoked his representation by a private attorney 
as to the issue of service connection for a heart disorder 
and that in September 2002 he revoked his appointment of the 
Disabled American Veterans as his appeal representative.  See 
38 C.F.R. §§ 20.603, 20.607 (2002).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for cluster headaches, 
arthritis of the cervical spine, and left brachial plexitis 
as secondary to arthritis of the cervical spine and 
entitlement to an increased (extraschedular) rating for 
chronic sinusitis, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  In addition, action on the 
issue of service connection for residuals of left eye trauma 
is deferred pending the development discussed above and will 
also be addressed in a later decision. 




FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied service 
connection for left knee strain.  The veteran did not 
initiate an appeal of the denial.  

2.  The evidence submitted since the April 1990 rating 
decision as to left knee strain includes new evidence that 
bears directly and substantially upon the specific matter 
under consideration which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Persuasive medical evidence demonstrates the veteran's 
present heart disorder was not incurred or aggravated in 
active service, or manifest to a degree of 10 percent or more 
within one year of active service.

4.  The RO first received a claim for entitlement to service 
connection for thrombocytosis on June 26, 2000, and 
entitlement has been established from that date.

5.  The RO first received a claim for a clothing allowance on 
December 18, 2001, and entitlement has been established from 
that date.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying service connection 
for left knee strain is final.  38 U.S.C.A. § 4005 (West 
1988); 38 C.F.R. § 19.192 (1989); (currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002)).

2.  New and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service 
connection for left knee strain.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001). 

3.  Service connection for a heart disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  An effective date earlier than June 26, 2000, for the 
award of service connection for thrombocytosis is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002). 

5.  Retroactive clothing allowance payments are not 
warranted.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has ruled that the retroactive 
effective date provision of the Act applies only to the 
amendments to 38 U.S.C.A. § 5107.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  However, VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are binding 
on the Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The RO provided the veteran forms to 
authorize release of information.  No other forms were 
necessary to prosecute his claims.

VA must notify the veteran of evidence and information 
necessary to substantiate a claim and inform him/her which 
information and evidence, if any, must be provided to VA and 
which information and evidence, if any, VA will attempt to 
obtain on his/her behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In correspondence dated in 
July 2001 the RO notified the veteran of the evidence and 
information necessary to support his heart disorder claim, 
and notified him what evidence the RO would obtain or seek 
and what evidence it was his responsibility to present.  The 
veteran was also provided specific notice as to the 
applicable laws and evidence necessary to support his claims 
in statements of the case dated in March 2002 and April 2002 
and supplemental statements of the case dated in August 2002.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3).  In statements dated in November 
2001 and March 2002 the veteran noted he had been notified of 
the VCAA provisions and stated he had no additional evidence 
to present.  He requested his claim be decided based upon the 
evidence of record.  VA has requested records from all 
private sources the veteran reported and authorized to 
release information.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4).  VA examinations and medical opinions dated in 
February 2000, March 2000, and August 2001 were responsive to 
this requirement.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

New and Material Evidence Claim

VA records show that in an April 1990 rating decision the RO 
denied service connection for left knee strain.  The RO noted 
that the veteran had failed to report for a scheduled VA 
examination and denied the claim upon the evidence of record 
as having been shown to be acute and transitory.  The veteran 
was notified of the decision and his appellate rights by 
correspondence dated May 8, 1990, but did not appeal.  The 
notice letter was mailed to the veteran's address of record.  
There was no indication that it was returned as undeliverable 
or otherwise not received by the veteran.  Therefore, the 
April 1990 determination is final.  38 U.S.C.A. § 4005 (West 
1988); 38 C.F.R. § 19.192 (1989); (currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002)).

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  As the 
veteran's claim to reopen was received prior to that date, 
the amendments are inapplicable in this case.

Applicable VA law provides that despite the finality of the 
prior adverse decision a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  See Reyes 
v. Brown, 7 Vet. App. 113 (1994).

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  
The Federal Circuit Court has overruled a holding in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

The Federal Circuit Court has also held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  See Anglin v. West, 203 
F.3d 1343 (2000).

In this case, the evidence considered in the April 1990 
rating decision included service medical records showing 
treatment for left knee pain in 1983 and a twisting injury in 
1984.  The RO denied the claim upon the available evidence as 
having been demonstrated as being acute and transitory.  

The evidence submitted since the April 1990 rating decision 
now includes medical evidence indicative of a chronic left 
knee disorder.  A February 2000 VA examination report 
included a diagnosis of chronic patellar tendinitis to the 
left knee associated with chronic synovitis.  Based upon a 
review of the entire record, the Board finds the information 
provided in support of the application to reopen the claim 
for service connection includes new evidence which when 
considered in light of applicable VA law bears directly and 
substantially upon the specific matter under consideration.  
38 C.F.R. § 3.156(a).  As "new and material" evidence has 
been submitted, the claim is reopened.  38 U.S.C.A. § 5108.  

However, the Board finds that additional development of 
evidence is necessary before proceeding the address the 
merits of the claim.  Accordingly, the Board will undertake 
such development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing the issue.   

Service Connection for a Heart Disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection can also be granted for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

The Federal Circuit Court has held that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (Court held that a witness must 
be competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Factual Background

Service medical records show the veteran was seen on several 
occasions with complaints of chest pain.  An undated report 
noted the pain to be of three weeks duration.  Upon 
examination the examiner's impression was chest wall pain, 
probably costochondritis, but of doubtful cardiac origin.  In 
December 1985 the veteran stated he was having left-sided 
chest pains.  The assessment was left-sided pleuritic chest 
pain, probably chest wall origin.  A clinical evaluation of 
the heart and vascular system at the time of his retirement 
examination in December 1989 was normal.  An 
electrocardiogram showed normal sinus rhythm with occasional 
premature supraventricular complex; anterior infarct, age 
undetermined.  It was noted to be an abnormal 
electrocardiogram.  

In an April 1990 rating decision the RO denied service 
connection for a heart disorder.  It was noted that a heart 
disorder was not demonstrated by the evidence of record.  

Medical records show the veteran was admitted to a service 
department facility in June 1992 to rule out a myocardial 
infarction.  Cardiac catheterization revealed normal coronary 
arteries and normal wall motion, with an ejection fraction of 
70 percent.  The diagnoses following the catheterization were 
normal coronary arteries and non-cardiac chest pain.  The 
discharge diagnosis was non-cardiac chest pain, myocardial 
infarction ruled out.  A graded exercise test in June 1992 
was non-diagnostic abnormal.

VA outpatient treatment records show that an 
electrocardiogram in February 1994 showed normal sinus 
rhythm.  It was noted that an anterior infarct could not be 
ruled out.  Records show the veteran complained of chest pain 
in March 1997.  The assessment was to rule out cardiac 
pathology.  An electrocardiogram later that month was 
abnormal and revealed an old anterior infarct.

At his VA general medical examination in February 2000 the 
veteran reported that he started having episodes of severe 
chest pain in 1987.  He noted that a routine 
electrocardiogram had been performed and a diagnosis of 
probable costochondritis was made.  He stated he was treated 
on an outpatient basis and given medication, and that he had 
another episode of severe chest pain in 1988.  He reported an 
irregular heartbeat of undetermined etiology had been noted 
at that time.  The veteran indicated he had continued to 
experience chest pain since then.  An examination of the 
heart revealed no murmurs or gallops.  An echocardiogram 
showed thickening of the right coronary cusp of the aortic 
valve leaflet and moderate aortic insufficiency.  An 
electrocardiogram was abnormal.  The pertinent diagnoses were 
arteriosclerotic heart disease with recurrent angina; status 
post myocardial infarction; aortic insufficiency with 
probably vegetation or thickening of the right coronary cusp 
of the aortic valve leaflet, by echocardiogram; cardiac 
arrhythmia; and frequent premature atrial complexes.

An August 2001 VA cardiology examination report based upon a 
review of the veteran's claims file included diagnoses of 
chronic non-cardiac anterior chest wall pain syndrome which 
began during active service and minor single vessel coronary 
artery disease which developed subsequent to a 1992 coronary 
angiogram.  The examiner summarized the evidence of record 
and stated that there were many factors that could affect the 
appearance of an electrocardiogram, including lead placement, 
chest wall morphology, or body habitus.  It was noted that 
because of variability in lead placement and chest wall 
morphology, electrocardiograms were not 100 percent reliable 
for the detection of myocardial infarctions.  The examiner 
stated that the "gold standard" for assessment of 
myocardial injury or the presence of atherosclerotic coronary 
disease was a coronary angiogram with left ventriculography, 
which was the procedure the veteran underwent in 1992.  It 
was further noted that the 1992 test failed to demonstrate 
any evidence of prior myocardial infarction or coronary 
disease and that since this test was performed subsequent to 
his active service there was no evidence that he developed 
atherosclerotic coronary disease or had a myocardial 
infarction during active service or within a year of his 
separation from active service.  

In numerous statements in support of his claim, 
correspondence to various governmental offices, and 
videoconference hearing testimony in October 2002 the veteran 
asserted that his present heart disorder had its onset or was 
related to chest pains and abnormal medical findings during 
active service.  

Analysis

Based upon the evidence of record, the Board finds 
entitlement to service connection for a heart disorder is not 
warranted.  The Board finds the August 2001 VA examiner's 
opinion is persuasive evidence that the veteran's present 
heart disorder is not due to any symptoms or abnormal medical 
findings during active service and was not manifest within 
the first post-service year.  The opinion is based on a 
thorough review of the record and supported by explanation 
and reference to the evidence.  There is no comparable 
medical opinion or evidence to the contrary.  Although the 
veteran sincerely believes his heart disorder was incurred 
during active service, he does not have an acquired medical 
expertise in this field and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Espiritu, 2 Vet. App. at 494.  The Court has also held that 
the Board is prohibited from exercising its own independent 
judgment to resolve medical questions and that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Obert v. Brown, 5 Vet. App. 30 (1993). 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.

Earlier Effective Date Claim

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (2002). 

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2002).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  38 C.F.R. 
§ 3.155(a) (2002).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  Lalonde v. 
West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Based upon the evidence of record, the Board finds that an 
effective date earlier than June 26, 2000, for the award of 
service connection for thrombocytosis is not warranted.  The 
Board notes the veteran's claim for entitlement to service 
connection for thrombocytosis was received by the RO on June 
26, 2000.  The veteran contends in his February 2002 notice 
of disagreement that he submitted a claim for thrombocytosis 
6 months earlier than this date and asserted the award should 
be effective from his retirement from service in 1989.  

Although a June 6, 2000, VA outpatient treatment report noted 
the veteran's thrombocytosis had continued since 1994 and the 
disorder was possibly due to his chronic sinusitis, the Board 
finds there is no earlier dated correspondence or statement 
from the veteran indicating an intent to file for the 
identified benefit of entitlement to service connection for 
thrombocytosis.  38 C.F.R. § 3.155; see also Brannon, supra.  
A review of the veteran's statements indicate some confusion 
as to the difference between claims for an extraschedular 
rating for service-connected sinusitis and claims for 
disabilities as secondary to a service-connected disorder.  
However, the Board finds his earlier statements cannot be 
construed as indicating an intent to file for any identified 
benefit related to thrombocytosis.  In this case, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.  Gilbert, 1 
Vet. App. at 55.



Retroactive Clothing Allowance Claim

VA correspondence dated January 3, 2002, notified the veteran 
that his claim for an annual clothing allowance had been 
received on December 18, 2001, and that entitlement had been 
established.  The veteran contends that he should be provided 
retroactive clothing allowance payments from July 18, 1995, 
the effective date assigned for a 10 percent rating for his 
service-connected right shoulder bursitis in a June 2000 
rating decision.  In his January 2002 notice of disagreement 
he claimed he could not have applied for an allowance any 
earlier because the award was not provided until five years 
after he filed his claim.  He reiterated his claim in 
subsequent correspondence and hearing testimony and stated 
that he had been using medication creams on his right 
shoulder since 1983.  Records show service connection for the 
veteran's right shoulder bursitis was established in April 
1990 and that the veteran was notified of that decision by 
correspondence dated May 8, 1990.  

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. 
§ 1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
38 U.S.C.A. § 1162 (West 1991) ; 38 C.F.R. § 3.810(a) (2002).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously-established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (1 August) for which entitlement 
is initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

As noted above, any communication or action indicating an 
intent to apply for an identified VA benefit will be accepted 
as claim, but VA is not required to conjure up issues that 
were not raised by an appellant.  See Brannon, supra.  A 
report of examination or hospitalization may be accepted as 
an informal claim for benefits under an existing law, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (2002).  Generally, the 
effective date for VA benefits is the date of receipt of a 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

Persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  Morris v Derwinski, 1 Vet. App. 260, 265 (1991) 
(citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-
385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).

Based upon the evidence of record, the Board finds 
entitlement to service connection for right shoulder bursitis 
was established in an April 1990 rating decision, the veteran 
was adequately notified of that determination by 
correspondence dated May 8, 1990, and that his claim for an 
annual clothing allowance was received by the RO on December 
18, 2001.  The veteran does not dispute the date of the RO's 
initial receipt of his claim and does not allege that he 
submitted a claim for an annual clothing allowance prior to 
December 18, 2001.  He contends, in essence, that retroactive 
clothing allowance payments are warranted because he had been 
previously unaware that he could request an annual clothing 
allowance from VA.  The Board finds, however, that there is 
no basis in law or fact whereby the veteran may be granted 
the benefits sought in this appeal.  The Court has held that 
in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
See Sabonis, supra.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for left knee 
strain, the claim is reopened.  To this extent the appeal is 
granted.

Service connection for a heart disorder is denied.

An effective date earlier than June 26, 2000, for the grant 
of service connection for thrombocytosis is denied.

Entitlement to retroactive clothing allowance payments is 
denied. 



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

